900 F.2d 249Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Eugene B. ANDERSON, et. ux;  Prisna Anderson, Plaintiffs-Appellants,v.UNIVERSITY OF MARYLAND SCHOOL OF LAW;  Michael Kelly, c/oUniversity of Maryland School of Law;  Peter E. Keith;Susan J. Mathias;  Peter W. Taliafero, Office of theAttorney General;  Christine Steiner, Office of the AttorneyGeneral;  Stephen H. Sachs;  Harry Hughes, c/o Patton, Boggs& Blow;  Carolyn J. Mcelroy, Office of the Attorney General;Dale P. Kelberman, Office of the Attorney General;  StefanD. Cassella, Office of the Attorney General;  H. ChesterGoudy, Jr., Fifth Judicial Circuit;  M. Lynn Grapp, AnneArundel County Courthouse;  Kathleen Higgins, Anne ArundelCounty Courthouse;  Mary A. Ziepolt, Anne Arundel CountyCourthouse;  Marjorie Schenck, Anne Arundel CountyCourthouse;  Patrick J. Smith;  Joan E. Ryon, c/o FamilyServices Div.;  William F. X. Becker, Jr.;  Kevin P. Fay;Timothy G. Casey;  Joseph P. Manck;  Jerome C. Schaefer;Roger Perkins;  George Lantzas;  Francis T. Lacey;  GretaVansusteren;  Alan J. Goldstein;  Robert Haeger;  WilliamNoonan;  Jeanette Barber;  Richard P. Gilbert, Court of SpecAppeals;  Howard E. Friedman, Court of Spec Appeals;  MiltonF. Clogg;  Robert C. Maddox;  James G. Hollis;  Jeb Howard;Damon K. Bernstein;  Joan W. Ashworth;  John Jude O'Donnell;Roger W. Titus;  Willaim T. Wood;  James Robert Miller;William C. Miller, Montgomery County Circuit Court;  L.Leonard Ruben, Montgomery County Circuit Court;  William M.Cave, Montgomery County Circuit Court;  John J. Mitchell;Craig Rice, c/o Montgomery County Circuit Court;  BettieSkelton, c/o Montgomery County Circuit Court;  Alan T. Fell,c/o A.G.;  William Foster, c/o A.G.;  John Lucas, c/o A.G.;TRW Information Services, c/o Resident Agent, GeorgeSpriggs, Comptroller's Office;  Larry Felton, c/oComptroller's Office;  Jeffrey Taylor;  Michael Dersookian;Glenn M. Grossman;  Clogg, Hollis & Maddox;  Hanson,O'Brien, Birney & Butler;  Miller & Steinberg;  Kupferberg &Berstein;  Milliken & Vansusteren;  Melvin Hirschman;Montgomery County Bar Association;  Maryland State BarAssociation;  Prasert Crupiti;  Nara Crupiti;  Niti Crupiti,Defendants-Appellees.
No. 89-2231.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 5, 1990.Decided:  March 23, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (C/A No. 89-3003-JFM))
Eugene B. Anderson, Prisna Anderson, appellants pro se.
Carolyn Annette Quattrocki, Office of the Attorney General of Maryland, Baltimore, Md.;    Ronald Howard Jarashow, Franch & Jarashow, PA, Annapolis, Md.;    David Ross Kinsley, Franch & Jarashow, PA, Baltimore, Md.;    Shirlie Norris Lake, Eccleston & Wolf, Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before ERVIN, Chief Judge, and PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
The Andersons appeal from the district court's order dismissing their case for failure to comply with Fed.R.Civ.P. 8(a).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Anderson v. University of Maryland School of Law, C/A No. 89-3003-JFM (D.Md. Nov. 13, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED